Citation Nr: 1044228	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  08-12 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include personality disorder and organic mental 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel






INTRODUCTION

The Veteran served on active duty from May 1972 to June 1972, 
from September 1977 to November 1977, and from April 1983 to May 
1983.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the Veteran's claim for entitlement to service 
connection for a personality disorder.  

The Veteran's claim on appeal was initially characterized as a 
claim of service connection for a personality disorder.  However, 
while on appeal, the United States Court of Appeals for Veterans 
Claims (Court) addressed a case involving the scope of filed 
claims.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court 
held that a claim is not limited to the diagnosis identified by 
the Veteran.  More precisely, a claim is for a disability that 
may reasonably be encompassed by several factors including: (1) 
the claimant's description of the claim; (2) the symptoms the 
claimant describes; and (3) the information the claimant submits 
or that [VA] obtains in support of the claim.  A review of the 
claims file shows that the Veteran has been variously diagnosed 
as having several psychiatric disorders.  The Board therefore 
finds that the Veteran's claim is not limited solely to a 
personality disorder.  Instead, the claim is properly 
characterized broadly as a claim of service connection for an 
acquired psychiatric disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims that she has a preexisting mental disability 
which was aggravated due to her military service.    

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  In order to prevail on the issue of service 
connection on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before acceptance 
and enrollment and was not aggravated by such service.  38 
U.S.C.A. §§ 1111.  Thus, veterans are presumed to have entered 
service in sound condition as to their health.  This presumption 
attaches only where there has been an induction examination in 
which the later complained-of disability was not detected.  See  
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation 
provides expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 C.F.R. § 
3.304(b), and that "[h]istory of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding 
that clear and unmistakable evidence showed that an injury or 
disease existed prior to service in order to rebut the 
presumption of soundness.  However, the provisions of 38 C.F.R. § 
3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. 
§ 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 
(2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 
16, 2003).  Pursuant to these developments, it is now clear that 
in order to rebut the presumption of soundness at service entry, 
there must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  See 38 C.F.R. § 3.304 (b).  The claimant is not 
required to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).  

Before these above cited precedent opinions, VAOPGCPREC 3- 2003, 
and the recent regulatory amendment, VA had the burden to rebut 
the presumption of soundness by clear and unmistakable evidence 
that the veteran's disability pre- existed service.  If VA met 
this burden, however, it then had the burden to rebut the 
presumption by a preponderance of the evidence (a lower standard) 
that the pre-existing disorder was not aggravated by service.  
Now, VA must also show by clear and unmistakable evidence that 
the pre-existing disorder was not aggravated during service (a 
higher standard).  

A preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(b)  Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups during service 
of a preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

Although VA's General Counsel has determined that the definition 
of "aggravation" used in 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 
does not apply in determining whether the presumption of 
soundness has been rebutted, the statute and regulation do not 
otherwise provide any definition of "aggravation" to be applied 
in making that determination.  The word "aggravate" is defined as 
"to make worse."  Webster's II New College Dictionary (1999).  If 
the Board finds that there is clear and unmistakable evidence 
that the Veteran's disorder preexisted service, the Board must 
then determine whether there is clear and unmistakable evidence 
that the preexisting anxiety disorder was not "made worse" or 
aggravated in service such that the presumption of soundness has 
been rebutted.    
	
	Here, the Veteran's service treatment records for the period from 
May 1972 to June 1972 reflect no complaints of, treatment for, or 
a diagnosis related to a psychiatric disorder or any symptoms 
reasonably attributed thereto.  Although the Veteran self-
reported on her May 1972 Report of Medical History upon 
enlistment that she suffered from depression or excessive worry 
approximately one year prior, the May 1972 Report of Medical 
Examination upon enlistment indicated that her psychiatric state 
was within normal limits, with no personality deviation.  
However, a June 1972 statement from her commanding officer 
indicated that the Veteran was recommended for separation after 
striking a noncommissioned officer and another platoon member, 
disobeying a lawful order from both noncommissioned and 
commissioned officers, and leaving post attempting to go Absent 
Without Official Leave.  However, her June 1972 Report of Medical 
History at separation indicated that she never suffered from 
depression, excessive worry, or nervous trouble of any sort, and 
her June 1972 Report of Medical Examination at separation 
indicated that her psychiatric state was within normal limits, 
with no personality deviation.  
	
	Private hospital treatment records dated from January 1974 to 
August 1975 indicate that the Veteran was diagnosed with 
depressive neurosis, passive aggressive personality, episodic 
excessive drinking, and anxiety neurosis, as well as hysterical 
qualities to her personality.  The Veteran complained of 
depression since childhood as well as nervousness and an 
inability to control her temper.  
	
	The Veteran's service personnel records from November 1977 
indicated that she was referred to counseling due to her 
explosive behavior, at which time she was evaluated as having 
explosive behavior, inability to control impulses, and a poor 
attitude.  The evaluator indicated that she had demonstrated a 
totally negative attitude toward learning military customs and 
traits and that she was totally resentful toward authoritative 
figures.  As such, she was recommended for immediate discharge 
due to her inability to cope with the military environment.  
	
	The Veteran's service treatment records for the period from April 
1983 to May 1983 reflect no complaints of, treatment for, or a 
diagnosis related to a psychiatric disorder or any symptoms 
reasonably attributed thereto.  The Veteran self-reported on her 
April 1983 Report of Medical History that she never suffered from 
depression, excessive worry, or nervous trouble of any sort, and 
her April 1983 Report of Medical Examination indicated that her 
psychiatric state was within normal limits, with no personality 
deviation.  However, in May 1983, the Veteran was advised of her 
failure to adapt to the military environment, as exhibited by her 
refusal to follow orders, and afforded an opportunity to 
undertake the recommended corrective action.  However, three days 
later, it was determined that the Veteran remained unable to 
adapt to the military environment and she was separated from 
service.  
	
	Private treatment records from June 1986 diagnosed the Veteran 
with mixed personality disorder.  In March 1994, private 
treatment records show that the Veteran complained of anxiety 
when around others, although a psychiatric diagnosis was deferred 
at that time.  Private treatment records dated in November 1999 
diagnosed the Veteran with adjustment disorder with mixed anxiety 
and depressed mood as well as personality disorder not otherwise 
specified with dependent and borderline features. 
	
	Correspondence from the Veteran's aunt and sibling dated in 
August 2007 described the Veteran's current inability to be 
around other people.  

The Board notes that a VA examination was not conducted.  The 
Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  VA's duty to assist also includes a duty to provide a 
medical examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.

Here, the Board finds that the Veteran should be afforded a VA 
psychiatric examination to assess the probable nature, etiology, 
and date of onset of any current psychiatric disorder.  If the 
examiner finds that the current psychiatric disorder had its 
onset during civilian life, prior to any of the Veteran's periods 
of active duty service, the examiner is asked to opine as to 
whether this preexisting condition underwent an increase in 
disability during that service, or whether any increase in 
disability is due to the natural progress of the disease.

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for a 
VA psychiatric examination.  Following an 
examination of the Veteran, review of the 
relevant service records and other evidence 
in the claims file, the psychiatrist is asked 
to opine whether it is at least as likely as 
not (a 50 percent probability of greater) 
that any currently-diagnosed psychiatric 
disorder had its onset in service or is 
otherwise etiologically related to the 
Veteran's service, including any incident of 
service.  

If the currently-diagnosed psychiatric 
disorder is found to have had its onset 
during civilian life, prior to any one of the 
Veteran's periods of active duty service, the 
VA examiner should render an opinion as to 
whether the Veteran's disorder was aggravated 
(i.e., underwent an increase in severity) as 
a result of active service.  

The claims file must be made available to and 
reviewed by the examiner.  The psychiatrist 
must provide a complete rationale for all 
opinions offered.  In this regard, the 
examiner should note 1) service records; 2) 
service personnel records; and 3) medical 
reports and statements of record.  

A complete rationale should be provided for 
all requested opinions.  If the psychiatrist 
finds it impossible to provide any part of 
the requested opinions without resort to pure 
speculation, he or she should so indicate and 
provide a rationale as to why such a finding 
is made.

2.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, the 
Veteran should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


